Citation Nr: 0432797	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  04-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for injuries of the eyes, 
ears and back.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of an April 2003 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO denied entitlement to service 
connection for injuries of the eyes, ears and back (spine).  

The veteran has raised claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
osteoarthritis, and he has petitioned to reopen claims of 
service connection for bilateral hearing loss, bilateral 
tinnitus, and a left middle finger disorder, previously 
denied in a March 1996 RO decision.  As these issues have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The veteran's sworn testimony was obtained at a 
videoconference hearing conducted by the undersigned Veterans 
Law Judge in Washington, D.C., with the veteran at the RO in 
May 2004 (Video Conference hearing).  A transcript of this 
hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In this case, duty to assist letters consistent with VCAA 
were issued in March and September 2003, prior to the 
readjudication of the claims in the January 2004 statement of 
the case.  

However, repeated attempts to obtain copies of the veteran's 
service medical records have been unsuccessful.  Accordingly, 
VA is under a heightened duty to explain findings as the 
veteran's service medical records appear to be unavailable 
and might have been destroyed in a fire at The National 
Personnel Records Center (NPRC) in July 1973.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Neither notice nor 
consideration of this heightened duty to explain has been 
provided to the veteran in this case on appeal.  

The Board also notes prior attempts to obtain copies of 
service medical records were incomplete, given recent 
statements of the veteran providing additional information.  
The veteran makes reference to other possible sources of 
service medical records for which no attempt has been made to 
obtain records.  These sources include Okinawa Hospital, 
Japan, Covetti Naval Base Dispensary, and Clark Hospital, 
Philippines.  Requests specific to each of these bases should 
be made, as the United States Court of Appeals for Veterans 
Claims (CAVC) has held that VA fails in its duty to assist 
when a veteran identifies particular military bases, from 
which additional service medical records might exist, and VA 
makes no attempt to obtain such records.  See Goodwin v. 
Derwinski, 1 Vet. App. 419 (1991).  




Other records may exist which have not been obtained.  VA 
treatment records on file show complaints of a 15-year 
history of multiple joint pain, with several diagnoses of 
osteoarthritis.  However, the veteran claims that he injured 
his back while in the service during World War II.  At his 
Video Conference hearing, he indicated that he received 
treatment for back pain at St. Francis Hospital, sometime 
between 1977 and 1989.  Accordingly, copies of any available 
records from this facility should be obtained.  Thereafter, a 
VA spine examination should be scheduled to determine the 
etiology of any lumbar spine disorder found on examination.  

The veteran also asserts that he sustained injuries to his 
eyes and ears while a navy diver in May 1946.  The Board 
observes that the veteran's service discharge document 
clearly indicates that he participated in no battles or 
campaigns, and he sustained no wounds in action.  However, 
the veteran was a diver in the service, and he appears to 
have had duty in the South Pacific, including Okinawa, Japan 
in May 1946.  Accordingly, after any available service or 
post-service medical records are obtained, VA eye and ear 
examinations should be obtained to determine the likely 
etiology of any current disorders found on examination.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should request and obtain 
copies of all available records from St. 
Francis Hospital, dated from December 
1946 to the present, with an emphasis on 
any records dated from 1977 to 1989.  

The VBA AMC should obtain all outstanding 
VA treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  The VBA AMC should contact NPRC 
requesting copies of any additional 
service medical or personnel records, 
with documentation as to any fire damage, 
specifically to include medical records 
from Okinawa Hospital, Japan, Covetti 
Naval Base Dispensary, and Clark 
Hospital, Philippines, from March 1945 
through December 1946, with an eye to 
records of May 1946.  

If no additional records are available 
from Okinawa Hospital, Japan, Covetti 
Naval Base Dispensary, and Clark 
Hospital, Philippines, then service 
personnel records should be used in a 
search for copies of any additional 
service medical records from secondary 
sources, including NARA and the United 
States Surgeon General's Office.  All 
leads should be pursued and documented 
for future reference.  

The VBA AMC's request should include a 
copy of the veteran's completed NA Form 
13055, with a request that the veteran's 
service medical records be reconstructed 
from secondary sources, including records 
from the United States Surgeon General's 
Office.  


Copies of the RO's written request, the 
NA Form 13055, as well as the NPRC's 
response, must be maintained in the 
claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

5.  Upon completion of the above, the 
veteran should be scheduled for VA eye, 
inner ear (non audiologic) and spine 
examinations, by all available and 
appropriate medical specialists, to 
include on a fee basis if necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
appropriate VA examiners address the 
following medical issues:




Is it at least as likely as not that any 
eye, ear (non audiologic) or back 
disorders found on examination are 
related to service on any basis, to 
include the aggravation of a pre-service 
head injury, referenced by the veteran in 
a September 2003 statement, and whether 
any such preexisting head injury 
resulting in disorders of the eye, ear or 
back, was/were aggravated in service?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale-with reference to the 
documented clinical history, including VA 
treatment records of May 2003.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for eye, ear and back 
disorders.  


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2004).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


